Citation Nr: 0841365	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-32 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia (CLL), to include as due to radiation, chemical and 
herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to June 
1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  CLL did not have its onset in service or within one year 
of service discharge; and, there is no competent evidence 
relating the veteran's CLL to any disease, exposure, or 
injury occurring in service.


CONCLUSION OF LAW

CLL was not incurred in active service and is not due to 
radiation, chemical or Agent Orange exposure during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in June 2007.  The letter addressed all 
required notice elements, including the relevant rating 
criteria and effective date provisions, and was sent prior to 
the initial unfavorable decision by the AOJ.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, 
service personnel records and private treatment records 
pertinent to the years after service.  

The Board acknowledges that the veteran has not had a VA 
examination specifically for his claim.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because the veteran's service medical records 
are absent for evidence of CLL or any exposure to radiation, 
chemicals or herbicides.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  The first diagnosis of CLL was not until 
1995, approximately 37 years after his release from active 
duty in June 1958.  In addition, there is no indication of a 
causal connection between this diagnosis and the veteran's 
service, to include any exposure to radiation, chemicals or 
herbicides.  See Wells v. Principi, 326 F.3d 1381 (Fed.Cir. 
2003) (noting that the Board has no obligation to obtain a 
medical opinion when there is no competent evidence that the 
appellant's disability or symptoms are associated with his 
service).  Accordingly, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  

In addition, although no dose estimate was obtained, the 
Board finds that no such estimate is needed, as the veteran's 
CLL is not a disease associated with exposure to ionizing 
radiation under 38 C.F.R. § 3.309 or 38 C.F.R. § 3.311.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as CLL, may 
also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

I.  Radiation and Chemical Exposure

Service connection for a radiogenic disease may be 
established in one of three ways.  First, if a veteran 
participated in service in a radiation-risk activity (as 
defined by statute and regulation) and, after service, 
developed one of certain enumerated cancers, it will be 
presumed that the cancer was incurred in service.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Second, if a veteran was exposed in service to ionizing 
radiation and, after service, developed a radiogenic disease 
within a period specified for each by law, then the veteran's 
claim is referred to the Under Secretary for Benefits who 
must determine, based on the extent of the exposure, whether 
there is a reasonable possibility that the disease was 
incurred in service.  38 C.F.R. § 3.311.

Third, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to in-service events.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 
1994).

In this case, the record does not reflect that the veteran 
was exposed to radiation while in service.  The veteran 
contends that as a medic during service, he was exposed to 
radiation and chemicals, such as benzene, due to conducting 
allergy tests, X-rays and EKGs.  The veteran's service 
personnel records confirm that he was a medic during service; 
however they do not contain any indication of exposure to 
chemicals or radiation.  In this regard, although his 
personnel records show that he went on TDY for 15 days from 
February to March 1957, the records do not show where he was 
assigned nor if he was subject to any chemical exposure as a 
result.  Further, on his October 2007 VA Form 9, the veteran 
stated that he spent 15 days at Yakota AFB in Japan and that 
it was possible that there might have been some radiation 
exposure there, but that he could not be certain.  In any 
event, CLL is not a disease that can be presumptively service 
connected by showing any in-service participation in a 
radiation-risk activity as it is not listed at 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Consequently, as a matter 
of law, service connection cannot be granted here on a 
presumptive basis pursuant to 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Similarly, CLL is not included in the list of radiogenic 
diseases found under 38 C.F.R. § 3.311.  Moreover, as 
discussed in greater detail below, the veteran has not 
presented any scientific and/or medical evidence that his CLL 
is related to any alleged in-service exposure to ionizing 
radiation.  See 38 C.F.R. § 3.311(b)(3); VAOPGCPREC 15-99.  
Consequently, as a matter of law, entitlement to service 
connection for CLL is not warranted.

Nevertheless, even if the disease in question is not listed 
in 38 C.F.R. § 3.309 or is not a radiogenic disease under § 
3.311, the veteran is not foreclosed from proving direct 
service connection by establishing direct actual causation 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under 
Combee, VA must not only determine whether a veteran had a 
disability recognized by VA as being etiologically related to 
exposure to ionizing radiation, but must also determine 
whether the disability was otherwise the result of active 
service.  In other words, the fact that the requirements of a 
presumptive regulation are not met does not, in and of 
itself, preclude a claimant from establishing service 
connection by way of proof of actual direct causation.

II.  Direct Service Connection

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for CLL.  The 
veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of lupus nephritis with 
lupus anticoagulant syndrome and chronic renal insufficiency.  
In fact, he did not seek treatment for CLL for many decades 
following his separation from service.  He does not contend 
otherwise.  Therefore, the Board finds CLL did not manifest 
during his period of service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of CLL, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many years between the period of active duty and 
the first complaints or symptoms of CLL is itself evidence 
which tends to show that the condition did not have its onset 
in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that CLL 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis of the condition to the veteran's military service.  
As noted above, the record shows that there were no 
complaints, treatment, or diagnosis of CLL for many years 
following the veteran's separation from service.  In 
addition, although the Board notes the veteran's 
representative's contention in a June 2008 statement that a 
medical opinion is required, the medical evidence does not 
show that there was an event (to include exposure to 
radiation, chemicals or herbicides), disease, or injury in 
service to which current CLL could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there any 
competent medical evidence of record, to include private 
treatment records from Dr. M.J. dated from August 1995 to 
April 2007, which links any current disorder to a disease or 
injury in service.  

Although the veteran might sincerely believe that his CLL is 
related to his service, the veteran, as a lay person, is not 
competent to testify that his CLL was caused by his 
development of allergy tests, X-rays and EKGs as a medic 
during service.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for CLL. Because the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for CLL is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supplement 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).


III.  Herbicide Exposure

The June 2007 deferred rating decision also notes that the 
veteran was unsure whether he was exposed to herbicides 
during service.  At that time, the veteran indicated that he 
never served in Vietnam.  The veteran's DD 214 form likewise 
does not indicate that the veteran had service in Vietnam.

The law provides that a veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, such as 
Agent Orange, absent affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, certain enumerated diseases shall be service 
connected if the requirements of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 
3.309(e).

The presumption of exposure to herbicides is provided to all 
veterans who served in Vietnam during the Vietnam era.  
However, in this case, the veteran did not serve during the 
Vietnam era, and therefore he is not entitled to the 
statutory presumption of exposure to herbicides while in 
service.  38 U.S.C.A. § 1116(f).  Therefore, with regard to 
his claim for CLL, service connection under the presumptive 
provisions of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) is barred 
by law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the laws and regulations pertaining to 
presumptive service connection based on exposure to 
herbicides will not be further discussed.  

In addition, other than the veteran's vague statement that he 
questioned whether he was exposed to herbicides during 
service, the record does not reflect that the veteran was 
exposed to herbicides at any time during his active service.  

However, as was noted above with regard to the veteran's 
radiation exposure claim, the law does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation, i.e., that his exposure to Agent Orange led 
to the development of the claimed disability after service.  
See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994); see 
also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding 
that the availability of presumptive service connection for 
some conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange).  However, as was discussed 
above, the Board finds that direct service connection for CLL 
is not warranted.

In sum, the Board finds that service connection for CLL is 
not warranted.  The evidence of record does not show that the 
veteran was exposed to radiation, chemicals or herbicides 
during active service.  In addition, the record is absent of 
any complaints, treatment or diagnosis of CLL during service 
or for many years thereafter.  Accordingly, the Board 
concludes that service connection for CLL is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2008).


ORDER

Entitlement to service connection for chronic lymphocytic 
leukemia (CLL), to include as due to radiation, chemical and 
herbicide exposure, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


